Title: To James Madison from Robert Montgomery, 9 January 1804 (Abstract)
From: Montgomery, Robert
To: Madison, James


9 January 1804, Alicante. “I had this honor under the 6/7 ulto. and am since deprived of any letters from Your department the present will therefore only serve to Cover a letter and other dispatches received on the 3d. Current from Mr Lear at Algiers, I also sent duplicates of these papers on the day I received them to Mr Jarvis at Lisbon.” Offers his services in sending money to Tripoli for the ransom of the U.S. prisoners “on better terms than it can be effected from any Other port of Europe: the Amoun⟨t⟩ for the Ransom of the Crew Captured on boar⟨d⟩ the Philadelphia as I have been informe⟨d⟩ will exceed three hundred thousand Mexico Dollars.” Adds in a 10 Jan. postscript: “Since writing the above I have received the inclosed letter from O Brien [not found].”
 

   
   RC and enclosure (DNA: RG 59, CD, Alicante, vol. 1). RC 2 pp.; in a clerk’s hand, except for Montgomery’s signature and postscript; docketed by Wagner as received 29 Mar. For surviving enclosure, see n. 2.



   
   Montgomery referred to his letter to JM of 6 Dec. 1803.



   
   The enclosure is Lear to Montgomery, 26 Dec. 1803 (2 pp.), transmitting two letters for JM with news of the loss of the Philadelphia and its crew and asking that they be forwarded separately. Lear gave Montgomery details of the capture, asked him to notify Leghorn that the Syren had arrived on 20 Dec., and transmitted a letter to be forwarded to Yznardy.


